DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/19/2022 has been entered.
 
Response to Arguments

Claims 1-15 are pending.
The objections have been withdrawn in light of the Applicants’ amendments.
Applicant’s arguments in the Remarks filed on 05/19/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Salinger (US 2014/0177463) in view of Mahadevan (US 2018/0160191).
Regarding claim 1, Salinger discloses a cable system (Figures 1A-1B) comprising:
(a)    at least one of a headend and a hub that includes a processor connected to at least one of (i) a plurality of quadrature amplitude modulators and (ii) through a transmission network that includes a plurality of remote fiber nodes, either of which converts digital data to analog data suitable for sending quadrature amplitude modulated video services (¶ [0024] and ¶ [0029]-[0033] for a distribution platform 140 (a headend or a hub location) includes QAM nodes to convert and send analog signals of QAM video services) to a plurality of quadrature amplitude demodulators in consumer premises devices suitable to receive said quadrature amplitude modulated video services (Figure 3 and ¶ [0046]-[0047] for sending to a plurality of QAM demodulators modulated video services specific to each service group of consumer premises devices);
(b)    said at least one of said headend and said hub configuring a headend configuration table defining broadcast video services for said quadrature amplitude modulated video services provided by said at least one of said headend and said hub to said plurality of quadrature amplitude modulators in at least one of said headend, said hub and said remote fiber nodes based upon a desired distribution of said broadcast video services (¶ [0053]-[0059] for detecting a plurality of headend configuration tables defining broadcast services, such as broadcast data, narrowcast data, linear programing in distributed video data streams);
(c)    wherein said configuring said headend configuration table is performed based upon data from a digital video configuration service that is independent of said broadcast video services (¶ [0022]-[0023], ¶ [0033], ¶ [0046] and ¶ [0059]-[0060] for configuring tables based on data from digital video configuration services, such as VOD and PPV services that are independent of broadcast linear programing).
Salinger does not explicitly disclose the headend configuration table is independent of tuning status of consumer premises equipment devices and is not based upon tuning parameters of said consumer premises devices.
Mahadevan discloses the headend configuration table is independent of tuning status of consumer premises equipment devices and is not based upon tuning parameters of said consumer premises devices (¶ [0005]-[0008], ¶ [0029]-[0030] and ¶ [0041]-[0044]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Salinger system with the teaching of Mahadevan, so to provide an authorization channel table separated from broadcast service channel table and independent from tuning parameters of client device in order to being quickly available when needed and to avoid disturbing other active tuning video content.

Regarding claim 2, Salinger in view of Mahadevan discloses the cable system as discussed in the rejection of claim 1. The combined system further discloses wherein said headend configuration table relates to an alignment of channel maps of respective customer premises devices to said respective quadrature amplitude modulator(s) (taught by Salinger; ¶ [0059]-[0060] and ¶ [0075]).

Regarding claim 4, Salinger in view of Mahadevan discloses the cable system as discussed in the rejection of claim 1. The combined system further discloses including video edge quadrature amplitude modulators (Salinger’s Figures 1A-1B).

Regarding claim 5, Salinger in view of Mahadevan discloses the cable system as discussed in the rejection of claim 4. The combined system further discloses including video quadrature amplitude modulators (taught by Salinger; ¶ [0029]-[0030]).

Regarding claim 12, Salinger in view of Mahadevan discloses the cable system as discussed in the rejection of claim 1. The combined system further wherein said data is included within a control protocol (taught by Salinger; ¶ [0027], ¶ [0062]-[0065], ¶ [0113]-[0114]).

Regarding claim 13, Salinger in view of Mahadevan discloses the cable system as discussed in the rejection of claim 1. The combined system further discloses a broadcast channel list that is aligned to a channel map tuning triplets, wherein said tuning triplets includes at least (a) frequency, (b) modulation mode, and (c) program/service number, where said configurating said configuration table is based upon said broadcast channel list (taught by Salinger; ¶ [0053]-[0060]; and taught by Mahadevan; ¶ [0042]-[0045]).

Regarding claim 14, Salinger in view of Mahadevan discloses the cable system as discussed in the rejection of claim 1. The combined system further discloses wherein system tuning information for said broadcast video services is delivered using Service Information Delivered Out-of-Band for Digital Cable Television (SCTE-65) protocols to said consumer premises devices (taught by Salinger; ¶ [0051]-[0059]).

Regarding claim 15, Salinger in view of Mahadevan discloses the cable system as discussed in the rejection of claim 1. The combined system further discloses wherein system tuning information for said broadcast video services is delivered using Digital Video Broadcasting (DVB) protocols to said consumer premises devices (taught by Salinger; ¶ [0053]-[0059] and ¶ [0067]).

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Salinger (US 2014/0177463) in view of Mahadevan (US 2018/0160191) as applied to claim 1 above, and further in view of Schlack et al (US 2009/0031341).
Regarding claim 3, Salinger in view of Mahadevan discloses the cable system as discussed in the rejection of claim 1. The combined system is silent about said digital video configuration service is a switched digital video.
Schlack discloses said digital video configuration service is a switched digital video (¶ [0012]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the digital video service in Salinger in view of Mahadevan system to include a switched digital video as taught by Schlack, so to expand the capacity of providing content to a variety of video types.

Regarding claim 11, Salinger in view of Mahadevan discloses the cable system as discussed in the rejection of claim 1. The combined system further discloses wherein data for said configuring of said headend configuration table is included within an existing virtual channel table (taught by Mahadevan; ¶ [0042]), but is silent about a switched digital video service. 
Schlack discloses data for said configuring of said headend configuration table is included within a switched digital video service (¶ [0011]-[0012] and ¶ [0021]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the digital video service in Salinger in view of Mahadevan system to include a switched digital video as taught by Schlack, so to expand the capacity of providing content to a variety of video types.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Salinger (US 2014/0177463) in view of Mahadevan (US 2018/0160191) as applied to claim 1 above, and further in view of Ariesen et al (US 2020/0076469).
Regarding claim 6, Salinger in view of Mahadevan discloses the cable system as discussed in the rejection of claim 1. The combined system is silent about each of said remote fiber nodes including a respective Remote Physical Device (RPD).
Ariesen discloses each of said remote fiber nodes including a respective Remote Physical Device (RPD) (Figures 2, 6 and 8; ¶ [0031]-[0032] and ¶ [0038]-[0039]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Salinger in view of Mahadevan system to include RPD as taught by Ariesen, so to improve the speed of data transferring.

	Regarding claim 7, Salinger in view of Mahadevan discloses the cable system as discussed in the rejection of claim 1. The combined system further discloses said remote fiber nodes defining the configuration of said broadcast video services based upon said headend configuration table (taught by Salinger; ¶ [0053]-[0059]), but is silent about said remote fiber nodes including a respective Remote Physical Device (RPD).
Ariesen discloses each of said remote fiber nodes including a respective Remote Physical Device (RPD) (Figures 2, 6 and 8; ¶ [0031]-[0032] and ¶ [0038]-[0039]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Salinger in view of Mahadevan system to include Remote Physical Device (RPD) as taught by Ariesen, so to improve the speed of data transferring.

Regarding claim 8, Salinger in view of Mahadevan and further in view of Ariesen discloses the cable system as discussed in the rejection of claim 7. The combined system further discloses wherein each of said RPD device includes a respective downstream external interface that receives said separate video service (Ariesen’s Figure 6 and 8).

Regarding claim 9, Salinger in view of Mahadevan and further in view of Ariesen discloses the cable system as discussed in the rejection of claim 8. The combined system further discloses wherein each of said remote fiber nodes includes a remote device that includes medium access control and physical layers (RMD) (taught by Ariesen; ¶ [0031]-[0032]).

Regarding claim 10, Salinger in view of Mahadevan and further in view of Ariesen discloses the cable system as discussed in the rejection of claim 8. The combined system further discloses wherein said broadcast video services includes a multi-program transport stream video stream (taught by Salinger; ¶ [0022]-[0023]) that is provided to groups of RPDs; and taught by Ariesen; Figures 3 and 6-8).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIGI L DUBASKY/Primary Examiner, Art Unit 2421